Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.
Response to Amendment
Applicant's arguments filed on June 21, 2022 with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive for the reasons described below. Claims 1-20 are pending in the application. 
Explanation of Rejection
Claim rejection – 35 U.S.C. 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to claims 1, 11, and 20: the instant claims include a limitation “receiving a prescription request from a user, the prescription request triggering a workflow to generate a prescription prescribed to a patient” (see page 2, lines 3-4 into the claim 1), and similar passages in claims 11 and 20. With regard to claim 5: the instant claim, as amended includes a statement “issuing an alert if the scan identifies an inconsistency in the medial documentation and prescription order” (page 3, two lines into the claim). The remaining claims depend on their respective base claims and inherits the attributes of the base claim(s). 
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in alternative, under 35 U.S.C. 103 as obvious over Stueckemann et al. (U.S. PAP 2019/0096018, hereon Stueckemann). 
In reference to claim 1: Stueckemann discloses a method (see Stueckemann, Abstract and Fig. 1), comprising:
Receiving a prescription request from a user, the prescription request triggering a workflow to generate a prescription prescribed to a patient (see Stueckemann, paragraph [0010]);
Outputting to a graphical user interface, responsive to the prescription request, at least one view that presents fields of information associated with the digital prescription, at least one field including an instruction field (see Stueckemann, paragraph [0012]); 
Auto-populating at least one of the fields of information associated with the digital prescription with prescription information specific to the prescription request, where the auto-populated prescription information is automatically obtained from at least one data source (see Stueckemann, Figs. 7 and 28, authorization prescription product and paragraph [0012], [0055]);
auto-populating the instructions field of the digital prescription by presenting instructions to the user for confirmation or editing before populating the instructions into the instruction field (see Stueckemann, paragraph [0094])
Generating a standardized prescription order for a specific fulfillment entity from the populated digital prescription (see Stueckemann, Figs. 66, 70, and 72, prior authorization); the standardized prescription order being selected from a plurality of standardized prescription orders (preferred pharmacy indicates a plurality of standardized prescription orders), each standard prescription order varying depending on the type of fulfillment entities (see Stueckemann, paragraphs [0185] and [0191] for instance; in the pharmacy network, the available pharmacy receivers would be considered fulfillment entities) and 
Communicating the standardized prescription order to a fulfillment entity (see Stueckemann, paragraph [0008], prescription information, payment and order delivery system).
With regard to claim 2: Stueckemann further discloses that the prescription information includes patient information (see Stueckemann, Fig. 22B, patient information), insurance information, physician information (the HCP information includes all the necessary information), dispensing order information (prescription filled), or prescription directions (the medicine always accompanies direction) (see Stueckemann, Figs. 24 and 45G); further, the system request a signature and receiving a digital signature to finalize the standardized prescription order because in paragraphs [0016] and [0017] Stueckemann requires a healthcare providers signature prior to generating or finalizing the prescription document or order. Therefore, it would have been obvious to an ordinary skill in the art at the time the invention was made that the system would have had an alerting mechanism if no signature has been received by the finalizing system. 
With regard to claim 3: Stueckemann further teaches that the method comprising: filling the standardized prescription order in a prescription unit by the specific fulfillment entity; and dispensing the prescription unit to the patient (see Stueckemann, Fig. 70, after payment has been verified, and dispense drug). 
With regard to claim 4: Stueckemann further teaches that the method comprising: prompting the user for a subsequent prescription order; and auto-populating a subsequent digital prescription for the patient (see Stueckemann, paragraph [0143]).
With regard to claim 5: Stueckemann further discloses that the method comprising: data entry and collecting the patient data electronically, and the scanning medical documentation associated with the patient would be considered a conversion of analog data to a digital domain and a well-known technique in the field as the prior art in fact discourages the paper file as a data record for data compromising factor, in other venues such as scanning bar code while a patient stays in a hospital or clink would have been a well-known data entry (see Stueckemann, Fig. 72 and paragraphs [0005] and [0223]).
With regard to claim 6: Stueckemann further discloses that the method comprising: integrating with an electronic medical record system to auto-populate at least part of the prescription information for the digital prescription (see Stueckemann, paragraph [0012], auto refill requires auto-population of data about the patients).
With regard to claim 7: Stueckemann further discloses that the method comprising: alerting the user of incompatible insurance that conflicts with prescription order (see Stueckemann, paragraph [0155]).  
With regard to claim 8: Stueckemann further discloses that the method comprising: associating the standardized prescription order with the patient; and storing the standardized prescription order association in the patient prescription history database (see Stueckemann, paragraph [0166]). 
With regard to claim 10: Stueckemann further discloses that the method comprising: sending an email confirmation to the patient (would be considered generating a notification to a patent) generating a notification to a patient, the notification having a copy of the prescription order (the email includes the prescription order); communicating the notification to the patient over a transmission server (an email goes through the network) that activates a patient device (when an email is received a new email arrival is always noted in an inbox) when the notification is communicated (see Stueckemann, paragraph [0155]).
Claims 9 and 11-20 are rejected under 35 U.S.C. 103 as obvious over Stueckemann in view of Moncrief et al. (U.S. PAP No. 2005/0096785, hereon Moncrief). 
With regard to claim 9: Stueckemann in view of Moncrief further discloses that the method comprising: alerting the user when a conflict is identified as a result of the comparing (see Moncrief, paragraph [0011], and it would have been obvious to a conflict analyzer to have a specific event status indicator such as an alert to communicate to the end user, as a form of text, image or sound, Fig. 7, drug conflict analysis under pharmacy management software). 
Furthermore, Stueckemann is also silent about auto-populating an instructions field of the digital prescription and comparing the prescription information against a prescription history database of a patient. 
Moncrief discloses comparing prescription information against a prescription history of a patient in a database (see Moncrief, paragraph [0011] and Fig. 7, for instance), and teaches that this is beneficial because it determines whether a conflict exists, which increases drug safety.  Also, Moncrief discloses entering “details of dosage, route of administration, frequency and duration of the prescription” (see Moncrief, paragraph [0064] for instance) into pharmacy management software along with pharmacy, patient, and drug information, based on the information provided with the prescription.  So, it would have been obvious to have the digital prescription in Stueckemann contain an instructions field which included such information about how to take the drug, and to auto-populate the instructions field with the appropriate information for the sake of efficiency and to avoid error if the information were entered by hand.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method as taught by Stueckemann and incorporate a method for auto-populating an instruction field of the digital prescription and comparing the prescription information against a prescription history database of patient in order to provide the right prescription to a patient or client so that the welfare of the patient or an effective management of drug usage would be adapted by the pharmacies. 
In reference to claim 11: Stueckemann teaches a system (see Stueckemann, Fig. 1), comprising:
A portal component that provides a prescription portal to a user (see Stueckemann, Fig. 6, patient user device or terminals and Health care provider user device); the portal component configured to receive a prescription request from the user, the prescription request triggering a workflow to generate a prescription prescribed to a patient, and output to a graphical user interface (GUI), responsive to the prescription request, at least one view that presents fields of information associated with digital prescription, at least one field including instructions field (see Stueckemann, Figs. 7 and 28, authorization prescription product, and paragraphs [0012] and [0055]);  
However, Stueckemann is silent about auto-populating an instructions field of the digital prescription and a comparison component that compares the prescription information against a prescription history database of a patient. 
Moncrief discloses comparing prescription information against a prescription history of a patient in a database (see Moncrief, paragraph [0011] and Fig. 7, for instance), and teaches that this is beneficial because it determines whether a conflict exists, which increases drug safety.  Also, Moncrief discloses entering “details of dosage, route of administration, frequency and duration of the prescription” (see Moncrief, paragraph [0064] for instance) into pharmacy management software along with pharmacy, patient, and drug information, based on the information provided with the prescription.  So, it would have been obvious to have the digital prescription in Stueckemann contain an instructions field which included such information about how to take the drug, and to auto-populate the instructions field with the appropriate information for the sake of efficiency and to avoid error if the information were entered by hand.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method as taught by Stueckemann and incorporate a method for auto-populating an instruction field of the digital prescription and comparing the prescription information against a prescription history database of patient in order to provide the right prescription to a patient or client so that the welfare of the patient or an effective management of drug usage would be adapted by the pharmacies. 
With regard to claim 12: Stueckemann in view of Moncrief further discloses that the system comprising: a pharmacy component that: fills the prescription order in a prescription unit by the specific fulfillment entity; and dispenses the prescription unit to the patient (see Stueckemann, paragraph [0129] and Figs. 6).
With regard to claim 13: Stueckemann in view of Moncrief further discloses that the system comprising: a graphical user interface that: prompts the user for a subsequent prescription order; and wherein the population component automatically populates a subsequent digital prescription for the same patient (see Stueckemann, Fig. 33A, and paragraph [0139], auto refill). 
 With regard to claim 14: Stueckemann in view of Moncrief further discloses that the system comprising: a records component that receives medical documentation associated with the patient (see Stueckemann, Fig. 33A, Patient information).
With regard to claim 15: Stueckemann in view of Moncrief further discloses that the system comprising: an integration component that integrates the system with an electronic medical record system to auto-populate part of the prescription information for the digital prescription (see Stueckemann, paragraph [0139], auto refill requires auto-population of data about the patients).
With regard to claim 16: Stueckemann in view of Moncrief further discloses that the system comprising: wherein the graphical user interface, such as an email message requires a GUI for a person to read a message, and alerting a user could be construed as setting a flag for payment disapproval etc.., and insurance verification would be considered one of the payment options (see Stueckemann, paragraph [0155] and [0157]). 
With regard to claim 17: Stueckemann in view of Moncrief further discloses that the system comprising: a history database that: associates the standardized prescription order with the patient; and stores the standardized prescription order association (see Stueckemann, paragraph [0166]).
With regard to claim 18: Stueckemann in view of Moncrief further teaches that the portal component alerts the user when a conflict is identified by the comparison component (see Moncrief, paragraph [0011], and it would have been obvious to a conflict analyzer to have a specific event status indicator such as an alert to communicate to the end user, as a form of text, image or sound, Fig. 7, drug conflict analysis under pharmacy management software).  
With regard to claim 19: Stueckemann further discloses that the system comprising: sending an email confirmation to the patient (would be considered generating a notification to a patent) generating a notification to a patient, the notification having a copy of the prescription order (the email includes the prescription order); communicating the notification to the patient over a transmission server (an email goes through the network) that activates a patient device (when an email is received a new email arrival is always noted in an inbox) when the notification is communicated (see Stueckemann, paragraph [0155]). 
In reference to claim 20: Stueckemann discloses a computer readable medium having instructions to control one or more processors (see Stueckemann, Fig. 1 and paragraph [0018]) configured to:
Provide a prescription portal to a user (see Stueckemann, Fig. 6, patient user device or terminals and Health care provider user device), the portal component configured to receive a prescription request from the user, the prescription request triggering a workflow to generate a prescription prescribed to a patient, and output to a graphical user interface (GUI), responsive to the prescription request, at least one view that presents fields of information associated with digital prescription, at least one field including instructions field (see Stueckemann, Figs. 7 and 28, authorization prescription product, and paragraphs [0012] and [0055]);
Populate a digital prescription with prescription information using the prescription portal (see Stueckemann, Figs. 7 and 28, authorization prescription product);
Identify, based on the prescription information, missing information necessary to complete the digital prescription (see Stueckemann, paragraph [0179], auto-populate provides identification information):
Auto-populate the missing information from at least one of user input, a patient information database, an electronic medical record system, an electronic health record system, a pharmaceutical database, and a pharmacy database (see Stueckemann, Figs. 51A, and 63, and paragraph [0179]): 
Generate a standardized prescription order for medical supplies for a specific fulfillment entity from the prescription information (see Stueckemann, Figs. 66, 70, and 72), the standardized prescription order being selected from a plurality of standardized prescription orders (preferred pharmacy indicates a plurality of standardized prescription orders), each corresponding to one or more fulfillment entities (see Stueckemann, paragraphs [0185] and [0191], in the pharmacy network, the available pharmacy receivers would be considered fulfillment entities); and 
Communicate the standardized prescription order to the specific fulfillment entity; and (see Stueckemann, paragraph [0008], prescription information, payment and order delivery system); and 
Dispense the medical supplies to a patient according to the standardized prescription order (see Stueckemann, Fig. 76B, prescription order fulfillment components, “dispense as written”).
However, Stueckemann is silent about auto-populate an instructions field of the digital prescription and comparing the prescription information against a prescription history database. 
Moncrief discloses a computer-readable medium (see Moncrief, Fig. 7, software 20) for comparing prescription information against a prescription history of a patient in a database (see Moncrief, paragraph [0011] and Fig. 7, for instance), and teaches that this is beneficial because it determines whether a conflict exists, which increases drug safety.  Also, Moncrief discloses entering “details of dosage, route of administration, frequency and duration of the prescription” (see Moncrief, paragraph [0064] for instance) into pharmacy management software along with pharmacy, patient, and drug information, based on the information provided with the prescription.  So, it would have been obvious to have the digital prescription in Stueckemann contain an instructions field which included such information about how to take the drug, and to auto-populate the instructions field with the appropriate information for the sake of efficiency and to avoid error if the information were entered by hand.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method as taught by Stueckemann and incorporate a method for auto-populating an instruction field of the digital prescription and comparing the prescription information against a prescription history database of patient in order to provide the right prescription to a patient or client so that the welfare of the patient or an effective management of drug usage would be adapted by the pharmacies. 
Note: as presenting instruction to the user for confirmation or editing before populating the instructions into the instruction field, Stueckemann in paragraph [0094] and [0112] describes that both the forms updates and the data content could be edited before populating instruction fields or other related data, therefore, a standardized prescription order would have been communicated in more efficient way. 
Response to Argument
Applicants arguments filed on June 21, 2022 with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive for the reasons noted above, and further explained below. 
Applicants argued that “Stueckemann in view of Moncrief... fail to reasonably disclose or suggest at least [what is claimed in claim 1] above combination of features, when claim 1 is considered as a whole.” (see argument, page 1, first paragraph). The Examiner respectfully disagrees for the following reason. First the amended claim seems to be lacking support for some of the elements noted in claim 1. The instant claim 1 is modified to remove the idea of comparison of the prescription information against history database. Applicant further argued that “the claimed solution, are completely missing from Stueckemann” (see argument, page 9, fourth paragraph). The Examiner respectfully disagrees for the following reason. The solution prescribed by the amended claim(s) is met by Stueckemann alone or in view of Moncrief. In Stueckemann for instance, the physician or health care professional in conjunction with all the stakeholders actually provide the necessary process input to make sure the prescription product is handled in a timely manner by including an efficient system that meets the claimed subject matter or better. Even though one of the purposes of Stueckemann system is to have insurance verification system for the purposes of business and service aspect of the system, “the front end” that manages patient information” also leaves a space to the healthcare providers, such as nurses and doctors directly interface with approval and data management aspect of the process itself. For instance, there is My Profile portal that is specifically designed to accommodate the health care professionals in managing information specific to the prescription request. (see Stueckemann, paragraphs [0012]-[0013]). 
Applicant(s) argued that “the claimed invention recited in claim 1 is agnostic to insurance or other third parties, Rather, claim 1 recites a user (e.g., physician ...) generating a prescription that is sent to fulfillment entity)” (see page 11, fourth paragraph). The Examiner respectfully disagrees for the following reason, Fig. 6 of Stueckemann describes that the healthcare provider, the patient and the prescription product seller work in a manner that provides a better efficiency in which most prescription orders in the current market includes an insurance provider input in order to facilitate service to a patient. In any case, the system noted in Stueckemann alone or in view of Moncrief provides all the features noted in claim 1 and the other related claims.  
Further, Applicant(s) argued that “Moncrief fails to disclose or suggest at least the feature of “auto-populating the instruction field of the digital prescription by presenting instructions to the user for confirmation or editing before populating the instructions into the instructions field ...” (see argument, page 14, sixth paragraph).  
The Examiner respectfully disagrees for the following reason. As noted above and further explained that Stueckemann discloses that the PA form is submitted on an electronic PA or (ePA) standard format (see Stueckemann, paragraph [0180]). Moreover, the patient’s preferred or designated pharmacy selection (see Stueckemann, paragraph [0184]) indicates that the system would include a standardized prescription order being selected from a plurality of standardized prescription orders because each pharmacy would designate a standardized format. Stueckemann in view of Moncrief or alone provides a teaching of a standardized prescription order system or method as described. 
Further, paragraph [0079] and [0180] of Stueckemann allows “the system to automatically populate the form with the previously-provided information, or manually populate some portions of the PA form while allowing the system to automatically populate other portions of the PA form” which addresses the claimed subject matter. As for auto populating an instructions field of the digital prescription, those concepts are now addressed by Stueckemann. Now looking at Moncrief as the rejection noted above, it addresses the limitation that it compares prescription information against a prescription history of a patient in a database (i.e., removed from claim 1 of the instant application, and now included in claim 9 of the instant application) (see Moncrief, paragraph [0011] and Fig. 7, for instance). Nothing in Moncrief is been said about “auto-populating an instruction”, this aspect of the claimed invention has been addressed by Stueckemann, and Moncrief address the idea of “[comparing prescription information against a prescription history of patient in a database”. Therefore, taking to ideas, Stueckemann in view of Moncrief meets the claimed subject matter limitations. 
Again, the introduction of Moncrief has nothing to do “auto-populating” data values as related to a given patient because Stueckemann does the auto populating function. Moncrief address issues related to “instructions field of the digital prescription and comparing the prescription against a prescription history database of a patient.” Therefore, the idea of Moncrief “does not teach auto populating” is irrelevant as it not the application of the reference in this context.    
Furthermore, claims 11 and 20 include similar scope and the rationale for the instant claims would be like the reason noted in reference to claim 1 above. The dependent claims as noted above also do not include limitations that would be considered allowable in view of the applied references. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIAS DESTA/
Primary Examiner, Art Unit 2857